UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 95-31302
                           Summary Calendar



MITCHELL’S FRUIT STAND, doing business as Mitchell’s Munch Wagon;
FRANK MITCHELL SR.; KAYLYN MITCHELL; WENDY MITCHELL, minor daughter
of Lucinda Mitchell; LUCINDA JOSEPH; YOLANDA JOSEPH; NATHANIEL
JOSEPH

                                               Plaintiffs-Appellants,


                                VERSUS


               QUAGLIANO TOBACCO & CANDY COMPANY, ET AL


                                                Defendants-Appellees.



            Appeal from the United States District Court
                for the Eastern District of Louisiana

                            June 14, 1996

Before HIGGINBOTHAM, DUHÉ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Careful review of the pleadings and record indicate no error
on the part of the district court.       Accordingly, for the reasons

given by the district court, its judgment is

AFFIRMED.




     1
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.